Concurring and Dissenting Opinion by
Judge MaoPhail :
I concur with that part of the order of the majority which reverses the order of the Pennsylvania Labor *627Relations Board (Board), but I respectfully dissent from that part thereof which remands the case for further proceedings.
The language of Section 801 of the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.801 is clearly mandatory that an impasse in negotiations must be submitted to arbitration “in no event later than one hundred fifty days prior to the ‘budget submission date’ ” (emphasis added). I believe this Court in United Transportation Union v. Southeastern Pennsylvania Transportation Authority, 22 Pa. Commonwealth Ct. 25, 347 A.2d 509 (1975) has already decided that the language is mandatory. See slip op. at 9, n. 4. Since the union in the instant case failed to meet the scheduling deadline, it is immaterial as to what the parties may have agreed would be proper subjects for negotiation.
As the majority opinion notes, we are dealing here with the year 1979 and the case, therefore, is moot. Our sole reason for hearing the case was to decide whether the language of Section 801 is mandatory (slip op. at 1). I fail to see how a remand will enable us to decide that issue; rather, I believe the issue can be resolved upon a proper interpretation of the statutory language.
I would, therefore, reverse the Board.